— In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim under the uninsured motorist provisions of an automobile liability policy, Luis Meneses appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Graci, J.), dated May 26,1982, as directed a hearing “of the issues raised by the petitioner as to whether [appellant] was injured in a hit-and-run accident, etc”. Appeal dismissed, sua sponte, without costs or disbursements. The portion of Special Term’s order which appellant seeks to review directed a judicial hearing to aid in the disposition of petitioner’s application for a stay of arbitration. As such, the order does not affect a substantial right (CPLR 5701, subd [a], par 2, cl [v]), and is, therefore, not appealable as of right (see, e.g., Matter of Royal Globe Ins. Co. v Nanas, 90 AD2d 518; Chaimowitz v Goldschmidt, 87 AD2d 882; Bagdy v Progresso Foods Corp., 86 AD2d 589; Matter of Nassau Ins. Co. [Clemente], 86 AD2d 611). An appeal will lie from the judgment entered subsequent to the hearing. Titone, J. P., O’Connor, Thompson and Bracken, JJ., concur.